
	

113 HR 5791 IH: FINER Act of 2014
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5791
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Mullin (for himself, Mr. Schock, Mr. Perry, Mr. Lucas, Mr. Cotton, Mr. Ribble, Mr. Rokita, Mr. Hudson, Mr. Graves of Georgia, Mr. Pitts, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To increase transparency and provide for judicial review of administrative fines, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Fines in Need of Extensive Reform Act of 2014 or the FINER Act of 2014.
		2.Assessment of fines
			(a)Effective date of rules that provide for the assessment of a fineIn the case of a rule that provides for an assessment of a fine for a violation of that rule, the
			 rule may not take effect until the date that is 90 days after the date on
			 which the Federal department or agency that made the rule, makes publicly
			 available on the department or agency’s Internet website, the rule, the
			 information relating to the rule described in section 3(c), and any
			 relevant guidance documents relating to the enforcement of the rule. Any
			 fine assessed pursuant to such a rule before such 90-day period shall be
			 void. The head of such a Federal department or agency may, in consultation
			 with entities to which the rule applies, further delay the assessment of
			 fines pursuant to the rule in order to provide such entities with
			 sufficient time to comply with the requirements of the rule.
			(b)Provision of information regarding the fineAt the time of the assessment of an administrative fine, the Federal department or agency assessing
			 the fine shall provide the person against which the fine is imposed with
			 all relevant information regarding the fine, including—
				(1)the rule which the person is charged with violating, and the location of that rule in the Code of
			 Federal Regulations;
				(2)the facts, based on which the person is charged with violating the rule;
				(3)the amount of the fine;
				(4)how the department or agency determined the amount of the fine; and
				(5)the court date or information described in section 4(b).
				(c)Assignment of fine to a officer or employee of a Federal department or agencyNo fine may be assessed by a Federal department or agency unless there is an officer or employee of
			 such Federal department or agency who is responsible for assessing the
			 fine.
			3.Consistency in assessment of administrative fines
			(a)In generalThe head of a Federal department or agency shall ensure that administrative fines assessed by that
			 department or agency are assessed in a consistent manner.
			(b)Publication on the InternetNot later than 180 days after the enactment of this Act, and annually thereafter, the head of a
			 Federal department or agency that assesses administrative fines shall make
			 publicly available on that department or agency’s Internet website, for
			 any rule for which the department or agency that enforces the rule may
			 assess an administrative fine for a violation of such rule, the
			 information described in subsection (c) and any relevant guidance
			 documents relating to the enforcement of the rule. The head of a Federal
			 department or agency that is required to publish information under this
			 subsection shall ensure that the information is published in a searchable,
			 and easily accessible format.
			(c)Publication in the Federal RegisterNot later than January 1, 2015, and annually thereafter, the head of a Federal department or agency
			 that assesses administrative fines shall publish in the Federal Register,
			 for any rule for which the department or agency that enforces the rule may
			 assess an administrative fine for a violation of such rule, detailed
			 information regarding—
				(1)the location of the rule in the Code of Federal Regulations;
				(2)information on where persons subject to the rule may direct questions or concerns relating to the
			 rule;
				(3)the amount of the fine that will be assessed; and
				(4)the facts that will be considered in the determination of, for the rule violation—
					(A)whether a fine will be assessed; and
					(B)if a fine will be assessed, the amount of the fine that will be assessed.
					4.Judicial review of administrative fines
			(a)In generalNotwithstanding any other provision of law, in any case in which an administrative fine is assessed
			 against a person (as such term is defined in section 1 of title 1, United
			 States Code), that person may pay the fine, or challenge the imposition of
			 the fine in the Federal district court for the district in which that
			 person resides or has a principal place of business, in accordance with
			 this section.
			(b)Court date
				(1)In generalAt the time of the assessment of an administrative fine, the Federal department or agency assessing
			 the fine shall provide the person against which the fine is imposed with—
					(A)a date on which the person may appear to contest the administrative fine in the Federal district
			 court referred to in subsection (a), as provided by that Federal district
			 court; or
					(B)information on how the Federal district court referred to in subsection (a) will—
						(i)assign the person a date on which the person may appear to contest the administrative fine; and
						(ii)notify the person about that date.
						(2)Court rules and proceduresA Federal district court may adopt such rules and procedures as may be necessary to hear challenges
			 of administrative fines in a timely manner, in accordance with this
			 section.
				(c)Presence of officer or employee of Federal department or agency in courtIn the case of a person contesting an administrative fine pursuant to this section, the officer or
			 employee of the Federal department or agency who assessed the fine shall
			 be present in court for all proceedings related to the contesting of such
			 fine, or the violation for which the fine was assessed shall be dismissed,
			 and the person against whom the fine was assessed shall not be required to
			 pay such fine. In the case of an officer or employee who, at the time of
			 the court date, is no longer employed by the Federal department or agency,
			 the immediate superior officer or employee shall be present in court for
			 any such court proceedings.
			(d)Payment of fineIn the case of a person contesting an administrative fine in Federal court or through alternative
			 dispute resolution pursuant to this section, the person shall not be
			 required to pay the fine until a final judgment is entered that requires
			 the person to pay the fine, and that no additional interest or penalties
			 should accrue while the fine is contested.
			(e)Alternative dispute resolutionThe enforcing agency shall provide the opportunity for the person fined to undergo alternative
			 means of dispute resolution, as defined in section 571(3) of title 5,
			 United States Code, by a neutral third party, unless the person contests
			 in Federal district court.
			(f)CostsA person who contests an administrative fine in court pursuant to this section and prevails, may
			 recover reasonable court costs, including attorney fees.
			5.Deposit of administrative fines into TreasuryNotwithstanding any other provision of law, in the case of an administrative fine that is paid—
			(1)except as provided in section 3718(d) of title 31, United States Code, the full amount of the fine
			 shall be deposited into the Treasury; and
			(2)the fine may not be used to supplement or offset the appropriations of the Federal department or
			 agency that assessed the fine.
			6.Administrative fine definedIn this Act, the term administrative fine means any fine or penalty assessed by a Federal department or agency, but does not include user
			 fees, criminal fines or penalties, or any fine imposed by a court.
		
